DETAILED ACTION
The present Office Action is in response to Applicant’s amendment filed on 5/6/2022.  Claims 84-103 pending in the present application.
Information Disclosure Statement
The information disclosure statement submitted on 5/6/2022 has been considered by the Examiner and made of record in the application file.	
Allowable Subject Matter
Claims 84-103 are allowed

The following is an Examiner’s statement of reasons for allowance:
Considering claims 84 and 96, the best prior art found during the prosecution of the present application, Chintalapudi et al. (U.S. Patent No. 8,077,090 B1), Jabara (U.S. Patent Application Publication No. 2013/0203036 A1), Ledlie (U.S. Patent Application Publication No. 2011/0269479 A1), Ong et al. (U.S. Patent Application Publication No. 2013/0237216 A1), fails to disclose, teach, or suggest the limitations of evaluating respective predicted locations within the area of the mobile devices based on the normalized signal strength values, wherein the evaluating comprises weighting a measure of inaccuracy for the respective predicted locations, the respective predicted locations based on the normalized signal strength values, wherein the evaluating includes determining respective predicted directions of at least one of the mobile devices with respect to at least one other of the mobile devices for evaluating the respective predicted locations; and determining a sequence of the mobile devices based on the respective predicted locations in combination with and in the context of all of the other limitations in claims 84 and 96.
Claims 85-95 and 97-103 are also allowed by virtue of their dependency on claims 84 and 96.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642